                                          UNITED STATES BANKRUPTCY COURT
                                                 DISTRICT OF OREGON
 In re                                            )
                                                  )            20-32571-dwh11
                                                       Case No._______________
                                                  )    Amended
  U.S. Outdoor Holding LLC                        )    REPORT OF
                                                  )    ADMINISTRATIVE
                                                  )    EXPENSES
 Debtor(s)                                        )

 The undersigned certifies that:

      1. The total court costs due to the CLERK'S office are $____________________,
                                                                       -0-          and will be paid within
 10 days of the confirmation order's filing date.

      2. The total costs due to the U.S. TRUSTEE'S office are $____________________,
                                                                        -0-          and will be paid within
 10 days of the confirmation order's filing date.

       3. Description of professional fees and costs which were previously allowed but are unpaid, or which need
 to be determined:
                                                               Estimate of
                                               Amt. Claimed Additional                  Describe
                              Amt. Allowed     & Not Yet       Amounts which            Any Pymt.
 Claimant                     but Unpaid       Allowed         will be Claimed          Agreement
Vanden Bos & Chapman, LLP           -0-                 -0-             $65,000.00 *              N/A

CFO Selections, LLC
(Karissa Leskus)                    -0-                -0-             $5,000.00 *                N/A

Willamette Valley Accounting        -0-                 -0-            $4,000.00 *                N/A

Kenneth Eiler, Trustee              -0-                 -0-            $10,000.00 *               N/A

*Estimate for confirmation purposes. Exact amount to be presented in Professional's final application for compensation.

       4. The total estimated amount of debt incurred in the ordinary course of business and currently unpaid, to
 be paid on normal business terms prior to the plan's effective date, is $____________________.
                                                                                    -0-

         5. Description of unpaid administrative claims not included in pt. 3 or pt. 4:
                                                      Estimated                           Describe
                                                      Amount                              Any Pymt.
 Claimant                                             Claimed                             Agreement
 N/A




        6. The undersigned certifies that on __________
                                                  1/19/21  a copy of this report was served on the debtor, trustee,
 their respective attorneys, if any, and the U.S. Trustee.


 DATED: __________
          1/19/21                                                  /s/Douglas R. Ricks                   044026
                                                                   _________________________________________
                                                                   SIGNATURE                  (OSB# if attorney)
                                                                   Douglas R. Ricks
                                                                   _________________________________________
                                                                   TYPE OR PRINT SIGNER'S NAME
                                                                   Of Attorneys for Debtor-in-Possession
                                                                   _________________________________________
 1182 (12/18/06)                                                   SIGNER'S RELATIONSHIP TO CASE


                                Case 20-32571-dwh11            Doc 122       Filed 01/19/21
